Citation Nr: 1620445	
Decision Date: 05/19/16    Archive Date: 05/27/16

DOCKET NO.  10-17 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for traumatic arthritis of the left knee, status-post total knee replacement (left knee disability).

2.  Entitlement to a compensable evaluation for a right middle finger disorder.  

3.  Entitlement to service connection for a right knee disability, including as secondary to service-connected left knee disability.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1975 to July 1975.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2008, May 2009, and March 2010 rating decisions issued by the Regional Office (RO) in Chicago, Illinois.  

The Veteran presented testimony before the undersigned Veterans Law Judge in a December 2012 videoconference hearing.  A transcript of this hearing is of record.  

These claims were previously before the Board in May 2013.  At that time, the Board remanded them for additional development.  They have been returned to the Board for appellate consideration.

In addition to the Veteran's paper claims file, this appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA electronic claims file.  VBMS contains additional VA and private treatment records, rating decisions, and other relevant documents.  Virtual VA contains the Board hearing transcript, and documents that are either duplicative of the evidence in the VBMS electronic claims file or not relevant to the issue on appeal

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

First, remand is required for issuance of a supplemental statement of the case (SSOC).  When additional evidence is received by the AOJ prior to certification of an appeal to the Board, and that information is relevant and not duplicative, the AOJ must furnish an SSOC.  See 38 C.F.R. §§ 19.31, 20.1304(c) (2015).  The Board remanded the Veteran's claims in March 2013 for additional development.  That development completed, the AOJ issued an SSOC in August 2013.  Subsequently, VA has received numerous medical records that are pertinent to the Veteran's claims, including records from the Social Security Administration.  The received evidence is relevant and not duplicative of any previous evidence of record prior to the August 2013 SSOC.  Thus, the Veteran's claim must be remanded for AOJ consideration of the evidence added to the record since the August 2013 SSOC and issuance of an updated SSOC.  

Next, remand is required to obtain VA treatment records.  VA has a duty to assist claimants to obtain evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).  This includes making as many requests as are necessary to obtain VA medical records.  38 C.F.R. § 3.159(c)(2).  The Veteran's file only contains VA treatment records up to 2013.  However, it appears the Veteran receives regular treatment through VA.  All available VA treatment records must be obtained before any further action.  

In addition, in light of the new evidence, the Board finds that updated examinations should be obtained with regard to the Veteran's claims of entitlement to increased ratings for his left knee and right middle finger disabilities.  

Finally, remand is necessary for the Veteran's claim of entitlement to service connection for a right knee disorder to obtain an opinion regarding aggravation.  Service connection is warranted for a disability which is caused or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310 (2015).  The Veteran contends his right knee disorder is secondarily related to his service-connected left knee disability.  In a July 2013 VA examination, the diagnosis was total right knee replacement due to degenerative arthritis.  After reviewing the Veteran's claims file and conducting an in-person interview and examination, the examiner opined that it was less likely than not that the right knee disorder was proximately due to or the result of the service-connected left knee disability.  As rationale, the examiner cited right knee injuries sustained by the Veteran after his active service and the lack of evidence showing a causal link between the right and left knee conditions.  The examiner did not, however, provide an opinion that addressed whether the right knee disorder is aggravated by his service-connected left knee disability.  Remand is necessary, therefore, to obtain an opinion that fully addresses the Veteran's claim.

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the severity of his service-connected right finger disability.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  The examiner must utilize the appropriate Disability Benefits Questionnaire.  

4.  After any additional records are associated with the claims file, provide the Veteran with a VA examination of his knees.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

Regarding the left knee, the examiner should provide the Veteran with an appropriate examination to determine the severity of the disability.  The examiner must document all symptoms and functional effects of the left knee disability, including range of motion before and after repetition, and any weakness, fatigability, lack of coordination, restricted or excess movement of the joint, or, pain on movement.  The examiner must utilize the appropriate Disability Benefits Questionnaire.  

For the right knee, the examiner must provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that the right knee disorder was caused or aggravated by the Veteran's military service.  

The examiner must also provide an opinion whether it is at least as likely as not (50 percent or greater probability) that the Veteran's service-connected left knee disability aggravated (permanently worsened) the right knee disorder.  

The examiner must specifically address all previous etiological opinions of record, the Veteran's lay statements, and all other relevant medical evidence.  

5.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

6.  Review the examination reports to ensure that they are in complete compliance with the directives of this remand.  If a report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 

7.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


